TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00208-CV


                                      In re April Caudillo


                 ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                                            ORDER


PER CURIAM

               Relator April Caudillo has filed a petition for writ of mandamus and a motion

for emergency stay. See Tex. R. App. P. 52.1, 52.10(a). We grant the motion in part and

temporarily stay all proceedings in the trial court, pending further order of this Court. See id.

52.10(b). All other relief requested in the motion is denied, including relator’s requests that we

stay all prior trial-court orders and grant her the immediate superior right to possession of the

child. The Court orders the real party in interest to file a response to the petition for writ of

mandamus on or before April 15, 2019.

               It is ordered on April 4, 2019.



Before Chief Justice Rose, Justices Kelly and Smith